

ELEVENTH AMENDMENT TO AMENDED AND RESTATED
 
REVOLVING AND TERM LOAN AGREEMENT
 
THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING AND TERM LOAN
AGREEMENT (this "Amendment"), made and effective as of the 26nd day of June,
2007, is by and among CAVALIER HOMES, INC., a Delaware corporation, CAVALIER
PROPERTIES, INC., a Delaware corporation, CAVALIER HOME BUILDERS, LLC, a
Delaware limited liability company, CAVALIER REAL ESTATE CO., INC., a Delaware
corporation, QUALITY HOUSING SUPPLY, LLC, a Delaware limited liability company,
CIS FINANCIAL SERVICES, INC., an Alabama corporation f/k/a "Cavalier Acceptance
Corporation", BRC COMPONENTS, INC., an Alabama corporation, THE HOME PLACE, LLC,
an Alabama limited liability company, and RIDGE POINTE MANUFACTURING, LLC, an
Alabama limited liability company (individually, a "Borrower" and collectively,
the "Borrowers"), and FIRST COMMERCIAL BANK, an Alabama state banking
corporation (the "Lender").
 
RECITALS:
 
A.           The Lender and the Borrowers, either by original execution or
subsequent assumption, are parties to that certain Amended and Restated
Revolving and Term Loan Agreement dated as of March 31, 2000, as amended by that
certain First Amendment to Amended and Restated Revolving and Term Loan
Agreement dated as of September 29, 2000, as further amended by that certain
Second Amendment to Amended and Restated Revolving and Term Loan Agreement dated
as of May 4, 2001, as further amended by that certain Third Amendment to Amended
and Restated Revolving and Term Loan Agreement entered into during June 2002, as
further amended by that certain Fourth Amendment to Amended and Restated
Revolving and Term Loan Agreement dated as of October 25, 2002, and as further
amended by that certain Fifth Amendment to Amended and Restated Revolving and
Term Loan Agreement entered into as of August 6, 2003, Sixth Amendment to
Amended and Restated Revolving and Term Loan Agreement entered into as of
October 26, 2004, Seventh Amendment to Amended and Restated Revolving and Term
Loan Agreement entered into as of October 25, 2005, Eighth Amendment to Amended
and Restated Revolving and Term Loan Agreement entered into as of December 6,
2005, and Ninth Amendment to Amended and Restated Revolving and Term Loan
Agreement entered into as of May 23, 2006, and Tenth Amendment to Amended and
Restated Revolving and Term Loan Agreement entered into as of February 21, 2007
(as heretofore amended, the "Loan Agreement").  Unless otherwise defined herein
or unless the context shall expressly indicate otherwise, all capitalized terms
which are used herein shall have their respective meanings given to them in the
Loan Agreement.
 
B.           The Lender and the Borrowers have agreed to amend the Loan
Agreement to provide for a temporary increase in availability and to make
certain other revisions, all as herein set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree, each with
the other, as follows:

1572986 v6    


--------------------------------------------------------------------------------



1.           The Loan Agreement is hereby amended by changing the definition of
“Borrowing Base” in Schedule I to read in its entirety as follows:


“Borrowing Base” means a principal amount equal to the lesser of (i) $25,000,000
or (ii) the Collateral Loan Value or (iii) the Net Worth Loan Value, all as
determined by Lender from time to time in accordance with this Agreement; except
that during the Temporary Advance Period, “Borrowing Base” shall mean a
principal amount equal to the lesser of (i) $30,000,000 or (ii) the Collateral
Loan Value, as determined by Lender from time to time in accordance with the
Agreement
 
2.           The Loan Agreement is hereby amended by changing the definition of
“Revolving Loan Commitment” in Schedule I to read in its entirety as follows:
 
“Revolving Loan Commitment” means the Lender’s commitment to lend to Borrowers
up to the sum of $25,000,000 ($30,000,000 during the Temporary Advance Period)
in principal amount outstanding from time to time pursuant to Article II of the
Agreement, and subject to the terms of the Agreement; provided that under no
circumstances shall the Revolving Loan Commitment at any time exceed the
Borrowing Base.
 
3.           The definition of “Eligible Accounts” contained in Schedule I of
the Agreement is hereby amended to read in its entirety as follows:
 
“Eligible Accounts” shall include only Accounts arising in the ordinary course
of Borrowers’ business from the sale of goods or rendition of services which are
less than forty-five (45) days old as measured from the invoice date (150 days
in the case of the Special Receivables), and which Lender, in its sole credit
judgment deem to be Eligible Accounts.
 
4.           Schedule I of the Agreement is hereby amended by deleting the
definition of “First Temporary Advance Period” and “Second Temporary Advance
Period” and adding the following new definition of “Temporary Advance Period”
and “Special Receivables”:
 
“Special Receivables” shall mean Accounts owed by the Mississippi Emergency
Management Agency in connection with the Mississippi Alternative Housing
Project.
 
“Temporary Advance Period” shall mean the period beginning on June 1, 2007 and
ending on February 5, 2008.
 
5.           Borrower acknowledges and agrees that immediately upon the
expiration of the Temporary Advance Period, without further notice from or
action by Bank, it will make such payments as shall be necessary to reduce the
total outstanding principal amount of the Revolving Loan to no more than
$25,000,000.
 
6.           During the Temporary Advance Period, Borrower will submit, in
addition to other reports required by the Loan Agreement, a Borrowing Base
Report in the form of Exhibit “A”
 
2

--------------------------------------------------------------------------------


 
hereto.  The report will be submitted no later than the twenty-fifth (25th) day
of each month as of the end of the prior month.
 
7.           Contemporaneously herewith, Borrower is executing in favor of Bank
a renewal Revolving Promissory Note, which Note will hereafter evidence the
indebtedness represented by the Revolving Loan as provided in the Loan
Agreement.
 
8.           As a condition to the effectiveness of this Amendment: (i) Borrower
shall pay directly or reimburse Lender for all fees, expenses and out-out-pocket
costs incurred by the Lender, any and all filing fees, recording fees or taxes,
documentary stamp or intangibles taxes, and reasonable expenses and fees of
Lender's legal counsel, incurred in connection with the preparation, amendment,
modification or enforcement of this Amendment and all other documents executed
and delivered in connection herewith; (ii) Borrower shall execute and deliver to
Lender all further documents and perform all other acts which Lender reasonably
deems necessary or appropriate to perfect or protect its security for the
Obligations; and (iii) Borrower shall have delivered to Lender such other
documentation, if any, as may be requested by Lender to satisfy Lender that this
Amendment, and all other documents and instruments executed by Borrower in
connection with this Amendment or in furtherance hereof, have each been duly
authorized, executed and delivered on behalf of Borrower, and constitute valid
and binding obligations of Borrower
 
9.           Except as otherwise expressly set forth in this Amendment, all
Collateral described in any agreement providing security for any Obligation of
the Borrowers, or any of them, shall remain subject to the liens, pledges,
security interests and assignments of any such agreements as security for the
Obligations, and all other indebtedness described therein; nothing contained in
this Amendment shall be construed to constitute a novation of any of the
indebtedness evidenced by the Notes, as amended, or to release, satisfy,
discharge or otherwise affect or impair in any manner whatsoever (a) the
validity or enforceability of any of the indebtedness evidenced by the Notes, as
amended; (b) the liens, pledges, security interests, assignments and conveyances
effected by the Loan Agreement, the Security Documents and any other agreement
securing any of the Notes, as amended, or the priority thereof; (c) the
liability of any maker, endorser, surety, guarantor or other Person that may now
or hereafter be liable under or on account of any of the Notes, as amended, or
any agreement securing any or all of the Notes, as amended; or (d) any other
security or instrument now or hereafter held by Lender as security for or as
evidence of any of the above-described indebtedness. Without in any way limiting
the foregoing, each Borrower acknowledges and agrees that the indebtedness
evidenced by each of the Notes is and shall remain secured by the Collateral
described in the Loan Agreement and in the Security Documents.
 
10.           Borrowers, jointly and severally, hereby represent and warrant to
Lender that (i) the officers of each Borrower executing this Amendment have been
duly authorized to do so and such Amendment and the Loan Agreement are valid and
binding upon each Borrower which is a party thereto in every respect,
enforceable in accordance with their terms, (ii) each and every representation
and warranty set forth in Article VI of the Loan Agreement is true and correct
as of the date hereof, (iii) no Event of Default, nor any event that, upon
notice or lapse of time or both, would constitute an Event of Default, has
occurred and is continuing, and (iv) as of the date hereof, it has no defenses
or offsets with respect to the Obligations, as herein modified.

3

--------------------------------------------------------------------------------





11.           Unless otherwise expressly modified or amended hereby, all terms
and conditions of the Loan Agreement as heretofore amended shall remain in full
force and effect, and the same, as amended hereby, are hereby ratified and
confirmed in all respects.  This Amendment shall inure to and be binding upon
and enforceable by Borrowers and Lender and their respective successors and
assigns.  This Amendment may be executed in one or more counterparts, each of
which when executed and delivered shall constitute an original. All such
counterparts shall together be deemed to be one and the same instrument. The
parties agree that any facsimile signature of any party on any counterpart
original of this Amendment shall be deemed to be an original signature of such
party for all purposes and shall fully bind the party whose facsimile signature
appears on the counterpart original.  Time is of the essence in the performance
of each and every term, covenant, condition and agreement set forth herein.


[No further text this page; Signature page follows.]
 


 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be properly
executed and delivered as of the day and year first above written.
 



 
BORROWERS:
       
CAVALIER HOMES, INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
CAVALIER PROPERTIES, INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
CAVALIER HOME BUILDERS, LLC, a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
CAVALIER REAL ESTATE CO., INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
QUALITY HOUSING SUPPLY, LLC, a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
           


5

--------------------------------------------------------------------------------






 
CIS FINANCIAL SERVICES, INC., an Alabama corporation
       
By:
/s/ HEATHER YORK
 
Print Name:
Heather York
 
Title:
Secretary
             
BRC COMPONENTS, INC., an Alabama corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Secretary
             
THE HOME PLACE, LLC, an Alabama limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
RIDGE POINTE MANUFACTURING, LLC, an Alabama limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Managing Member
     


6

--------------------------------------------------------------------------------








 
LENDER:
       
FIRST COMMERCIAL BANK, an Alabama banking corporation
       
By:
/s/ JAMES W. BRUNSTAD
 
Print Name:
James W. Brunstad
 
Title:
Senior Vice President




7

--------------------------------------------------------------------------------



EXHIBIT “A”
 
FORM OF BORROWING BASE CERTIFICATE
 
 
BORROWING BASE REPORT
(CONSOLIDATED)
 
 
First Commercial Bank
800 Shades Creek Parkway (Zip Code 35209)
P. O. Box 11746 (Zip Code 35202-1746)
Birmingham, Alabama
Attention: Jim Brunstad
 
Facsimile: (205) 868-4898
 
Date of This Report: ______________________
 
 
Re:
Amended and Restated Revolving and Term Loan Agreement to Cavalier Homes, Inc.
and the Other Borrowers

 
Ladies and Gentlemen:
 
In accordance with the Amended and Restated Revolving and Term Loan Agreement
dated as of March 31, 2000, as amended from time to time, by and among the
Borrowers (as defined in the Loan Agreement hereinafter referred to) and First
Commercial Bank (the "Loan Agreement"), we provide the following information in
support of the Borrowing Base.
 
1.          The Borrowing Base on the date of this Report is $___________,
further reduced by outstanding letters of credit of $____________, to
$__________, and is calculated in accordance with the Loan Agreement as follows
[select as applicable, the lesser of (a) or (b)]:
 
          (a)           Collateral Loan Value is $___________, calculated as
follows:
 
 
(i)
Value of Eligible Accounts = $_________x .80 = $_________ (excluding Special
Receivables)

 
(ii)
Value of Special Receivables = $_________x .80 = $_________

 
(iii)
Value of Eligible Inventory = $_________x .50 = $_________

 
Total of (i), (ii) + (iii) = $______________
 
(b)           Minimum Borrowing Base during the Temporary Advance Period of
$30,000,000.
 
2.         The summary aging of Special Receivables included in item 1 above and
the calculation of the related Collateral Loan Value is:

1572986 v6                                                  
Exhibit “A” - 1            
 



--------------------------------------------------------------------------------





Accounts Receivable Aging periods (from invoice date)
 
Addison
Plant
 
Millen
Plant
 
Winfield
Plant
 
Total
0 – 30 days
             
   0
31 – 60 days
             
   0
61 – 90 days
             
   0
91 – 120 days
             
   0
121 – 150 days
             
   0
Total Eligible
 
   0
 
   0
 
   0
 
   0
Borrowing Base Amount (80%)
 
   0
 
   0
 
   0
 
   0



3.           All amounts and information set forth in this report or in any
attachment are true and correct in all respects on and as of the date of this
report.
 
4.           Terms capitalized herein have the same meaning as those in the Loan
Agreement.
 
The undersigned officer certifies that the foregoing information is true,
accurate and complete.
 

 
CAVALIER HOMES, INC., for itself, and as agent for the other Borrowers
       
By:
   
Its:
Chief Financial Officer






 1572986 v6                                                  
Exhibit “A” - 2
 



--------------------------------------------------------------------------------

 